Puryear, Judge.
ON PETITION TO REHEAR
The defendant-appellant has filed a petition to rehear requesting this Court to:
(1) Stay or postpone the accrual of interest on the judgment rendered by this Court from August 19', 1968, until September 15, 1969, and (2) reduce the fee of $10,500.00 awarded to the Special Master, Honorable *71Thomas W. Steele, or, in the alternative, tax one-half of said fee against the complainant-appellee.
In considering the first request that the accrual of interest he stayed until September 15., 1969, we cannot ignore the fact that the defendant-appellant vigorously contested the entire claim of complainant-appellee and it was only when the case came on to be orally argued at the May, 1969, term that counsel for defendant-appellant made any concession which indicated an admission of liability for any amount to the complainant-appellee.
As we said in our original opinion on page 887 thereof, counsel made the statement during oral argument in this Court that the report of Mr. A. P. Ottarson, Jr., Clerk and Master, awarding complainant $14,190.41 should be confirmed.
We find no merit in the first request contained in the petition to rehear.
The second request made in said petition to rehear was fully considered by this Court in its original opinion, wherein we held that T.C.A. sec. 20-1410, providing for maximum compensation of $12.50 per day to the Master, was not applicable to this case, and that the Chancellor did not abuse his discretion in fixing compensation of the Special Master and taxing it as costs.
Therefore, the petition to rehear is respectfully denied.
Shriver, P.J. (M.S.), and Todd, J., concur.